Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment

2.        An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Joseph Su (Reg. 69,671) on 7/12/2022
3.        The application has been amended as followings:

1. (Currently amended) A common redundant power supply (CRPS) 
a backplane body for plugging in at least two power supplies and each power supply outputting a first voltage which is 12V;
a conversion circuit board electrically connected to the backplane body, the conversion circuit board parallel to but not on the same plane as the backplane body, the conversion circuit board directly receiving the first voltage from the backplane body and converting the first voltage into a second voltage; and
an output circuit board electrically connected to the conversion circuit board, the output circuit board parallel to but not on the same plane as the conversion circuit board, the output circuit board directly receiving the second voltage from the conversion circuit board, the output circuit board comprising a first output connector and a second output connector, wherein the first output connector is configured to output the first voltage, and the second output connector is configured to output the first voltage and the second voltage.

2. (Currently amended)	The CRPS power backplane assembly according to claim 1, further comprising:
a plurality of first conductive members, wherein the backplane body has a first surface and a second surface opposite to each other and comprises a backplane connector disposed on the first surface, the power supply is plugged in the backplane connector, and the plurality of first conductive members are disposed between the second surface of the backplane body and the conversion circuit board to electrically connect the backplane body to the conversion circuit board.
3.	(Currently amended)	The CRPS power backplane assembly according to claim 2, wherein the plurality of first conductive members comprise a plurality of copper rails, a plurality of copper pillars or a plurality of wires.
4.	(Currently amended)	The CRPS power backplane assembly according to claim 1, further comprising:
a plurality of second conductive members disposed between the conversion circuit board and the output circuit board to electrically connect the conversion circuit board to the output circuit board.
5.	(Currently amended)	The CRPS power backplane assembly according to claim 4, wherein the plurality of second conductive members comprise a plurality of copper rails, a plurality of copper pillars or a plurality of wires.
6.	(Currently amended) The CRPS power backplane assembly according to claim 5, wherein the plurality of copper rails penetrate the output circuit board.
7.	(Currently amended) The CRPS power backplane assembly according to claim 1, wherein the output circuit board has a third surface and a fourth surface opposite to each other, the third surface faces the conversion circuit board, and the first output connector and the second output connector are disposed on the fourth surface.
9.	(Currently amended)	 The CRPS power backplane assembly according to claim 1, wherein the second output connector is a standard 24-pin connector.
10.	(Currently amended) A power supply module, comprising:
the at least two power supplies and each power supply outputting the first voltage; and
the CRPS power backplane assembly according to claim 1, the power supply being plugged in the backplane body of the CRPS power backplane assembly, the conversion circuit board of the CRPS power backplane assembly converting the first voltage into the second voltage, the first output connector of the output circuit board outputting the first voltage, and the second output connector at least outputting the second voltage.
11.	(Currently amended)	 The power supply module according to claim 10, the CRPS power backplane assembly further comprising:
a plurality of first conductive members, wherein the backplane body has a first surface and a second surface opposite to each other and comprises a backplane connector disposed on the first surface, the power supply is plugged in the backplane connector, and the first conductive members are disposed between the second surface of the backplane body and the conversion circuit board to electrically connect the backplane body to the conversion circuit board.
12.	(Currently Amended)	 The power supply module according to claim 11, wherein the plurality of first conductive members comprise a plurality of copper rails, a plurality of copper pillars or a plurality of wires.
13.	(Currently amended)	 The power supply module according to claim 10, the CRPS power backplane assembly further comprising:
a plurality of second conductive members disposed between the conversion circuit board and the output circuit board to electrically connect the conversion circuit board to the output circuit board.
14.	(Currently Amended)	 The power supply module according to claim 13, wherein the plurality of second conductive members comprise a plurality of copper rails, a plurality of copper pillars or a plurality of wires.



Allowable Subject Matter
4. 	Claims 1-7, 9-16, 18 are allowed.
5. 	The following is an examiner’s statement of reasons for allowance:
	Regarding to Claim 1, LU1 (US20100177465A1)  teaches a Common Redundant Power Supply (CRPS) power backplane assemble  a backplane body ( e.g., 20, Fig. 1) for plugging at least two power supplies  ( two of 10, Fig. 1) and each power supply outputting a first voltage which is 12V( it is obvious to select a 12V input voltage);
a conversion circuit board  ( e.g., 40, Fig. 1)electrically connected to a backplane body ( e.g., 20, Fig. 1, 20 is connected to the back-plane of supply 10) the conversion circuit board ( 40, Fig. 1)  parallel to but not on the same plane as the backplane body ( 20, Fig. 1),  the conversion circuit board directly receiving the first voltage from the backplane body ( voltage from 20, Fig. 1) and converting the first voltage into a second voltage ( 50 attached to 40 convert input power supply to another power supply); and
	Lu (US20100254097A1) teaches an output circuit board ( e.g., 21, Fig. 2) electrically connected to the conversion circuit board ( e.g., 1 with 8, Fig. 2), the output circuit board (e.g., 21, Fig. 2) parallel to but not on the same plane as the conversion circuit board ( e.g., 1 , Fig. 2) ( see 21 and 1 are parallel, Fig. 2) the output circuit board directly receiving the second voltage from the conversion circuit board ( 1, Fig. 2), the output circuit board comprising a first output connector ( 32 connected to 211, Fig. 1)  and a second output connector ( e.g., 32 connected to 212, Fig. 1).
	Bonilla (US20180254638A1) teaches the first output connector is configured to output the first voltage (output of 240, Fig. 3, this teaches a first voltage of a power supply is directly pass-through a power module to form an output which also at the first voltage).
	However, the prior art of record fails to teach or suggest the output board comprising a first output connector and a second output connector while the second output connector is output the first voltage and the second voltage in combination with other limitations of the claim.
	Regarding to Claims 2-7, 9-16, 18, they depend on claim 1 above.
.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sun (US20120194089A1) teaches digital control device and a programmable interface are used to set an output specification of the LED power supply device, such that one smart LED power supply device can be used to supply power to the LED lamps of different specifications.
             Chen (US 20150303815 A1)  teaches  command the first dc-dc converter module to operate in pass-through mode over a range of input and output voltages.                                                                                                                                                                                    	Lai (US20160316586A1) teaches about input circuit board and output circuit board.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINPING SUN/Primary Examiner, Art Unit 2836